                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION


 ALEX CHRISTOPHER WILLIAMS,                     §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §     2:18-CV-0102-M-BR
                                                §
 U.S. MARSHAL’S SERVICE, and                    §
 MATTHEW E. CLAY,                               §
                                                §
        Defendants.                             §


                                              ORDER

       After making an independent review of the pleadings, files and records in this case and

the February 20, 2019 Findings, Conclusions, and Recommendation of the Magistrate Judge, the

Court concludes the Magistrate Judge’s Findings and Conclusions are correct. The

Recommendation of the Magistrate Judge is accepted, and the civil rights lawsuit filed by

plaintiff Alex Christopher Williams is dismissed. Plaintiff’s unlawful seizure claim is dismissed

with prejudice as frivolous and his excessive force claim is dismissed without prejudice for

failure to state a claim on which relief can be granted.

       SO ORDERED this 6th day of June, 2019.
